Citation Nr: 1540948	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions.

2.  Entitlement to service connection for bilateral degenerative joint disease (DJD) of the bilateral knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1982.  The Veteran also had active duty service from May 24, 1982, to October 11, 1988, but received a bad conduct discharge for this period of service, which was previously held to be a bar to VA benefits related to that period.

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  In March 2011, the Board remanded the issues in this case for additional development.

In February 2013, the Board granted a 10 percent disability rating for bilateral pes planus throughout the period of appeal and denied service connection for DJD of the bilateral knees.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the February 2013 Board decision and remanded the matters for further proceedings consistent with the memorandum decision.

As indicated in the Board's prior remand decision, the issue of entitlement to service connection for DJD of the bilateral feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The Board addresses in the REMAND portion of this decision below the issue of entitlement to service connection for bilateral degenerative joint disease (DJD) of the bilateral knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.  This issue is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, or any other symptoms suggestive of severe foot impairment.

2.  From October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, or any other symptoms suggestive of pronounced foot impairment.


CONCLUSION OF LAW

An evaluation in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral foot disability (pes planus, hammertoe of both great toes and bilateral bunions) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in January 2007, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Board observes that VA sent to the Veteran a letter dated in July 2008, which included again information on "How VA Determines the Disability Rating" and the relevant schedular criteria.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on the appeal.

It is noted that the VLJ conducting the January 2011 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the severity symptoms, and inquired about the existence of supporting evidence that may have been overlooked.  It is noted that the Veteran's claims were subsequently remanded by the Board for additional development to include a new VA examination.  The requested actions on remand were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim herein adjudicated; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II. Evaluation of Bilateral Foot Disability

The Veteran testified in January 2011 that his feet were in constant pain and he wore orthotics inside his shoes at all times.  Transcript at 10.  He reported an instance of swelling that required a new special pair of orthotics.  Transcript at 11.  The Veteran indicated that he worked an 8 hour day with at least 4-5 hours standing and he regularly removes his shoes after 4 hours work because of swelling and pain.  Transcript at 12.  He treated his pain symptoms with warm soaks and Ibuprofen.  He reported that he was unable to run, play ball, and walk other than at work.  Transcript at 14.  The Veteran reported that one foot appeared slightly worse than the other foot but that he had the same symptoms for both feet, which were the same shoe size.  Transcript 15-17.  When asked about using stairs, the Veteran did not report foot difficulties, but rather attributed his stair problems to his knees.  Transcript at 18.  The Veteran emphasized that since establishing entitlement to benefits his feet worsened as demonstrated by "bunions and bones sticking out."

The record includes lay statements in support of the Veteran's claim indicating that the Veteran had foot pain.  See VA Forms 21-4138 (June 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (June 25, 2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

The Veteran's feet are evaluated under Diagnostic Code 5276.  Moderate pes planus (flat foot) with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is warranted for severe pes planus, bilateral.  For pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  Neither the lay nor the medical evidence more nearly reflects the criteria for disability rating in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276.

VA treatment record dated in November 2006 reflects that the Veteran's gait was normal and he ambulated freely.  A December 2006 note reflects that, by history, flat fee and DJD that interferes with the Veteran's life.  A May 2007 note reflects a history of flat feet with intermittent pain after prolonged standing and use of arch supports.  Gait was normal.  A June 2010 note reflects complaints of bilateral foot pain aggravated by working on his feet.  A December 2010 note reflects complaints of bilateral painful bunions on 1st MP joint.  The Veteran presented for a VA podiatry consult in January 2011, which noted bilateral hallux rigidus and prescribed foot orthoses.

Report of VA examination dated in February 2007 reflects complaints of aching pain in the feet, occasionally sharp pain with severity level of 7/10, elicited with physical activity and relieved by rest or pain medication (Ibuprofen).  Exam was negative for evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or with walking, or use of corrective shoe wear.  Based on x-ray findings, the diagnosis was bilateral pes planus with bilateral DJD of the metatarsal phalangeal (MP) joints of both great toes.

Report of VA examination dated in December 2009 reflects complaints of foot pain treated with Motrin.  The Veteran also reported symptoms of pain, swelling, stiffness, and lack of endurance.  The Veteran used orthotic inserts for bilateral pes planus, which he used mostly in his work boots and not at home.  Objectively, while there was tenderness of the feet, there was no painful motion, swelling, instability, weakness, or abnormal weight bearing.  Non-weight bearing and weigh bearing Achilles alignment was normal.  There was no malalignment of the forefoot or midfoot.  Mild pronation was found.  Arch was present on non-weight bearing but not with weight bearing.  The weight bearing line was over the great toe.  There was no muscle atrophy of the feet or other foot deformity.  X-ray showed moderate degenerative changes of the first MP joint.  The Veteran reported working at a meat packing plant that requires him to stand on feet for nearly 8 hours and lift 50 pounds at a time.  The examiner stated that the Veteran's pes planus had worsened since his last exam as shown by "the change in the arch while tip-toeing which remained flat and the over pronation of each ankle."  Early hammer toes on the left great and 2nd toe along with bilateral bunions were found.  Range of motion was described as "good" with 5 degree difference in left plantar flexion bilaterally.

An April 2011 VA podiatry consult reflects complaints of bunion pain of both feet, assessed as arthritic bunions, minor hammer toes 3-5 of right foot, and bilateral pes planus.  Inserts were ordered.

Report of VA examination dated in June 2011 reflects complaints of bilateral foot pain with swelling when he is at work.  He wears two pairs of sock and arch supports, which he stated helps.  The Veteran stated he was able to stand 1-2 hours and walk 1 mile.  Clinical findings were unchanged from the prior examination except that there was mild valgus of the os calcis (10 degrees) correctable by manipulation, bilaterally.  The Veteran reported that he worked full-time at a meat packing company.

Report of VA examination dated in October 2014 reflects that the Veteran has diagnoses for bilateral pes planus (flat foot), bilateral hallux valgus, bilateral hallux rigidus, and bilateral degenerative arthritis.  By history, the Veteran painful feet with walking, worse since 2006, described as throbbing constant 10/10 pain if standing and 5/10 pain at night in the ball of both feet; he also reported intermittent sharp pain at the base of the 1st toe, occurring 2-3 times a day.  He reported that cold weather aggravates his foot pain.  He reported wearing an arch support.  The Veteran stated that he worked 8-9 hours a day, 6 days a week; that he can walk a few blocks; that he can stand all day at work.  He denied lost time from work due to foot problems.  The Veteran reported that he developed in 2009 bumps on the top of both feet and surgery was advised.  The Veteran reported pain of the foot on evaluation this day located in the fall of feet and base of big toes, severe.  He reported flare-ups impact function of foot insofar as "he avoids running due to feet [sic] pain."  In regards to flatfeet (pes planus), the examiner found that there was pain on use of feet and pain accentuated on use; an indication of swelling on use (right side), use of arch supports with relief to both feet, and decreased longitudinal arch height on weight bearing.  Examination was negative for the following:  Pain on manipulation of feet; callosities; extreme tenderness of plantar surfaces; marked deformity; marked pronation; weight bearing line over or medial to the great toe; other lower extremity deformity other than pes planus causing alteration of the weight bearing line; "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel); marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  Evaluation also showed no Morton's neuroma (Morton's disease), metatarsalgia, hallux rigidus, and pes cavus (clawfoot).  Hammer toe on the right was found of the 2nd, 3rd, 4th, and little toes.  Bilateral hallux valgus with mild to moderate symptoms was shown.  The Veteran had pain from flat feet and hallus valgus and DJD of the 1st MP joint of both big toes.  There was no condition due to foot injury or other foot conditions found.  The examiner found that there was bilateral foot pain on physical exam but that pain did not contribute to functional loss for either foot.  Bilaterally, there was functional loss due to pain on movement, pain on weight bearing, and deformity; but there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when either foot is used repeatedly over a period of time.  The Veteran required no assistive devices for locomotion.  The examiner found that the Veteran's bilateral foot disability did not cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner found that the Veteran's disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

Neither the lay nor the medical evidence reflects that, prior to October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by severe symptoms such as by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuate, characteristic callosities, or any other symptoms suggestive of severe foot impairment.  To the extent that the Veteran had swelling, the Board finds that this is not shown to interfere with locomotion or the Veteran's ability to work.  Notably, the record shows no gait abnormalities due to service-connected foot disorder or lost time from work due to foot problems.  But rather, the record shows that the Veteran has been able to maintain full-time employment that is substantially performed while standing.

Likewise, from October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, or any other symptoms suggestive of pronounced foot impairment.  It is noted that the criteria for a 50 percent disability rating under Diagnostic Code 5276 require that a claimant satisfy the conjunctive criteria, rather than just one or two of the criteria listed.  See Melson v. Derwinski, 1 Vet. App. 334   (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.  Notwithstanding, the Board considered whether the symptoms presented by the Veteran were analogous or substantially similar to the criteria set out.  However, the symptoms did not more nearly approximate the nature or severity of the symptoms required for the 50 percent schedular evaluation under Diagnostic Code 5276.  The Veteran reported that his symptoms were pain, swelling and lack of endurance.  However, recent VA examination showed no pain on manipulation of feet or extreme tenderness of the plant surfaces.  While there was an indication of swelling on use (right side) and alteration of the weight bearing line, these symptoms reported as severe by the Veteran did not interfere with the Veteran's abilty to work full time and stand all day at work.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment due to pain and swelling.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, other than the big toes, there is no evidence of pain on motion or periarticular pathology of the foot other than the big toes, which does not cause functional impairment of the foot-the Veteran has no gait abnormality due to the feet and does not require any assistive device for locomotion.  The Board is sympathetic to the Veteran's report of bilateral foot pain, especially with standing on his feet for many hours during the work day.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule.  While the bunions, or hallux valgus, is shown, there has not been surgery with resection of the metatarsal head or severe hallux valgus equivalent to amputation of great toe; the disorder has been characterized as mild.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Likewise, while the Veteran has hammer toes of the great toes, a compensable evaluation is not warranted in the absence of hammer toes of all toes.  Singe toes with hammer toe are not compensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Lastly, although the Veteran has bilateral bunions, these are manifested by foot pain as is the Veteran's pes planus.  A separate disability is not warranted as this would violate the rule against pyramiding.  38 C.F.R. § 4.14.  See also Brady supra. at 206 (1993) (A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity.")  To the extent that bunions also causes deformity, the Board finds that there is no functional impairment caused beyond that compensated by the currently assigned evaluations; thus, a separate rating is not warranted for this condition.

Additionally, hallux rigidus and pes cavus are not shown, and there is no evidence of atrophy of the musculature, disturbed circulation, foot weakness, Morton's disease, or any other foot dysfunction that would warrant a separate or higher disability evaluation either prior to or from October 21, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, and 5283-84.  Furthermore, as the service-connected disabilities are each contemplated by a specific diagnostic code, a rating by analogy is would not be appropriate.  See Copeland, supra.

The Board has considered staged ratings.  However, in this case, there is no basis to further stage the rating for the Veteran's bilateral foot disorder.  The evidence reflects no distinct period where the disability exhibited symptoms that would warrant a different rating other than currently assigned.  Fenderson, supra.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).


ORDER

An initial disability evaluation in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions is denied.


REMAND

The Board finds that the VA medical opinion dated in October 2014 on the issue of service connection for bilateral knee disability is inadequate.  The examiner stated that it was less likely than not that the Veteran's service-connected bilateral foot disorder aggravated his bilateral DJD of the knees.  However, the rationale is unclear and appears to be incomplete.  

In support of the medical opinion, the report shows the following rationale:

veteran ankle appears fine, DJD just on big toes
knee aggravation last year without mentioned of feet aggravation
therefore it is felt veteran knee problem LESS LIKELY AS NOT aggravated his knee
therefore

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a reasoned explanation has not been provided and the meaning of the rationale as written is incomprehensible to the reader.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The October 2014 VA medical opinion should be returned to the examiner (or another examiner with appropriate expertise if she is unavailable) for a revised medical opinion on whether it is as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral foot disability aggravated (permanently worsened) the disability of either knee.  Pertinent evidence in the electronic claims file should be made available to and reviewed by the physician along with a copy of the remand.  A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Then, the AOJ should review the medical opinion and rationale to ensure that an adequate supporting rationale is provided, or return for such.

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


